Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
In claim 1, line 12, --  of the pulse signal  -- has been inserted before “based” so as to make it clear which signal is being switched. 
In claim 7, line 18, --  of the pulse signal  -- has been inserted before “based” so as to make it clear which signal is being switched. 

2.	The following is an examiner’s statement of reasons for allowance:
The applicant claims in claims 1 and 7,  a power supply apparatus comprising a transformer including primary and secondary windings; a switching element connected to the primary winding to turn on and off a voltage applied to the primary winding in accordance with a input pulse signal; a control unit which outputs the pulse signal to the switching element in order to output a voltage induced on the secondary winding of the transformer; and a memory unit to store information associating the output voltage with a duty and frequency of the pulse signal, the control unit switching the frequency and duty of the pulse signal based on information stored in the memory unit which is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Colbeck et al., Ou et al., Pastore et al., Kawashima, and Zwang all teach power supply apparatus using a transformer which is has its frequency or duty of its input pulse signal changed but does not teach a memory unit to store information associating the output voltage with a duty and frequency of the pulse signal, and a control unit switching the frequency and duty of the pulse signal based on information stored in the memory unit.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852